DETAILED ACTION
	The Amendment filed on 06/16/2022 has been entered. Claim(s) 1, 5, 10, 12, and 14 has/have been amended, claim(s) 2, 4, 11, and 13 has/have been cancelled, and claim(s) 10, 12, and 14-18 has/have been withdrawn. Therefore, claims 1, 3, 5-10, 12, and 14-18 are now pending in the application.

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade (U.S. Patent No. 4,128,204) in view of Gyula (WO 9730316 A1) with Espacenet translation.
As per claim 1, Wade teaches a habitat system (abstract), comprising: a habitat disposed on a site (figure 2) comprising a layer of regolith material (19A); one or more heat-generating systems disposed in the habitat (vents 29 / fan 33); a heat exchanger (28/30) operably connected to the one or more heat-generating systems (figure 2), the heat exchanger disposed beneath the layer of regolith material (figure 2) and configured to conduct the heat from the habitat into the layer of regolith material (it is understood that the ducts of the heat exchanger are capable of conducting the heat from the habitat into the layer of regolith material); an input pathway (at return vents 31) connecting the habitat to the heat exchanger (figure 2), to direct a flow of fluid from the habitat to the heat exchanger (it is understood that the return vents are capable of directing a flow of fluid from the habitat to the heat exchanger); and an output pathway (at vents 29) connecting the habitat to the heat exchanger (figure 2), the flow of fluid cooled by the heat exchanger to the habitat (it is understood that the flow of fluid through the ground is capable of being cooled by the heat exchanger to the habitat); and one of a pump or a fan (fan 33) operably connected to one or more of the input pathway or the output pathway to urge the flow of fluid therethrough (figure 2).
Wade fails to disclose the fan is disposed beneath the layer of regolith material.
Gyula discloses a geothermal method of heating and cooling (page 3, lines 90-95) wherein a fan (12) is disposed beneath the layer of regolith material (at 22; figure 1).
Therefore, from the teaching of Gyula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the habitation enclosure of Wade such that the fan is disposed beneath the layer of regolith material, as taught by Gyula, in order to further to reduce heat loss (page 6; lines 228-234).
As per claim 3, Wade teaches the flow of fluid is one of air, water or refrigerant (col. 4, line 65).
As per claim 5, Wade teaches the heat exchanger includes a heat exchanger pathway through which the flow of fluid is directed to exchanger thermal energy with the regolith material (pathway through the ground ducts).
As per claim 6, Wade teaches the heat exchanger pathway is multi-pass (it is understood that the fluid is circulating and therefore capable of multi-pass).
As per claim 7, Wade teaches comprising a plurality of fins (30A) extending from the heat exchanger pathway (figure 2).
As per claim 8, Wade fails to disclose the heat exchanger is disposed at a depth of between 1 and 3 feet below a top surface of the regolith material.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the heat exchanger is disposed at a depth of between 1 and 3 feet below a top surface of the regolith material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the heat exchanger is disposed at a depth of between 1 and 3 feet below a top surface of the regolith material, in order to provide the optimal heating and cooling for a particular environment depending on that environment’s climate. 
As per claim 9, Wade teaches the one or more heat generating systems includes an environmental control and life support system or a thermal control system ([v]alve means are included to control liquid circulation; col. 2, lines 60-65).

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Gyula (WO 9730316 A1) has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the pump or fan being disposed beneath the layer of regolith material, overcomes the previous 102 rejection, however, it is overcome in view of new reference Gyula.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635